Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed July 5, 2022 is acknowledged.  Claims 4, 16, 19-20, 26 and 30-40 are cancelled. Claims 1, 5-6, 8-11, 13, 15, 17-18, 21, 23, 25 and 27-29 are amended. Claims 41-45 are newly added. Claims 1-3, 5-15, 17-18, 21-25, 27-29 and new claims 41-45 are pending. Claims 3, 7-15, 24-25 and 27-29 are withdrawn without traverse (filed 1/7/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 7, 2021. 
3. 	Claims 1-2, 5-6, 17-18, 21-23 and 41-45 are under examination with respect to monoclonal antibodies/fragments/Fab/scFv/nanobodies for species of ligand binding domain (LBD) and a fluorescent protein for species of reporter protein in this office action.
4.	Applicant’s arguments filed on July 5, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The rejection of claims 1-2, 4-6, 17-19, 21-23 and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 4, 19 and 30. 
The rejection of claims 4, 19 and 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled. 
The rejection of claims 1-2, 4-6, 17-19, 21-23 and 30 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Stanton, et al. (US2003/0087239) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 4, 19 and 30.
The rejection of claims 1-2, 4-6, 17-19, 21-23 and 30 under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (eLife. 2015; 4:e10606. DOI:10.7554/eLife.10606, as in IDS) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 4, 19 and 30.
The rejection of claims 1-2, 4-6 and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (J. Am. Chem. Soc. 2012 Vo.l. 134, page 3942-3945) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 4, 19 and 30.
The rejection of claims 1-2, 4-6, 17-19, 21-23 and 30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9766255 is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 4, 19 and 30.

Claim Rejections/Objections Maintained
In view of the amendment filed on July 5, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, 17-18, 21-23 and 41-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-2, 5-6, 17-18, 21-23 and 41-45 as amended encompass a genus of biosensor, a genus of mutated mAb, mAb fragment, Fab, ScFv or nanobody, a genus of reporter protein, a genus of LBD and a genus of small molecule ligand, wherein the biosensor comprises a mutated mAb, mAb fragment, Fab, ScFv or nanobody fused to a reporter and including a ligand binding domain (LBD), wherein the biosensor is aggregated or degraded in a cell in the absence of a small ligand bound to the LBD compared to the biosensor with the small molecule ligand bound to the LBD. Claims 21-23 as amended encompass a genus of cell-free biosensing system comprising a genus of protease and a genus of the claimed biosensors.
On p. 9-14 of the response, Applicant argues that a skilled artisan will recognize that Applicant is in possession of a biosensor comprising a ligand binding domain (LBD), a mutated mAb, or mAb fragment, Fab, scFv or nanobody and a reporter in view of the specification. Applicant argues that the specification showed exemplary biosensors comprising a mutated mAb, or mAb fragment, Fab, scFv or nanobody fused to a reporter protein and including an LBD, and Applicant is not required to practice each species. Applicant argues that the ligand domains and cognate small molecule ligands are well known in the art. Applicant further cites All Dental Prodx LLC v. Advantage Dental Products, Inc., MPEP2163IIA3(a), Hybritech, Inc. v. Monoclonal antibodies, Inc., MPEP2163.02, In re Wertheim, Figures 1-3A-3C of the specification in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of the claimed genus of biosensor, the claimed genus of mutated mAb, mAb fragment, Fab, ScFv or nanobody, the claimed genus of LBD and the claimed genus of small molecule ligand because:
i. The specification provide no well-established structural and functional relationship or correlation between the claimed genus of structurally and functionally undefined biosensors comprising a genus of structurally and functionally undefined mutated mAb or mAb fragment, Fab, ScFv or nanobody fused to a reporter protein and including a genus of structurally and functionally undefined LBD and a genus of structurally and functionally undefined small molecule ligands and the only example using an anti-Digoxin scFv in the claimed biosensor, the Gal4-anti-Digoxin scFv-VP16 fusion protein, shown in Example 3 and Figures 4A-4D. 
 The structural and functional relationship or correlation between the claimed genus of biosensor comprising a mutated mAb, mAb fragment, Fab, ScFv or nanobody fused to a reporter protein and including a ligand binding domain (LBD) and the Gal4-anti-Digoxin scFv-VP16 fusion protein, wherein the anti-Digoxin scFv is a cysteine-free digoxin-binding ScFv comprising sequence A2 of SEQ ID NO:10, which comprises a VH of SEQ ID NO:1, a VL of SEQ ID NO:2 and a linker of SEQ ID NO:3 (DIG_A2_A02_002 (A2 sequence) shown in Example III and Figures 4A-4D of the instant specification is unknown.
The structural and functional relationship or correlation between the claimed genus of biosensor comprising a mutated mAb, mAb fragment, Fab, ScFv or nanobody fused to a reporter protein and including a LBD and the fusion proteins:  DIG_E4_E04_052 (with mutations F68S, Y80H, Q111L); DIG_D6_D06_042 (with mutations Y52H, Q140H) and DIG_D3_D03_039 (with deletion of position 123-132) as shown in Example III and Figures 4A-4D of the instant specification is unknown.
The structural and functional relationship or correlation between the claimed genus of mutated mAb, mAb fragment, Fab, ScFv, and the anti-Digoxin scFv comprising sequence A2 of SEQ ID NO:10 or sequence A2 of SEQ ID NO:10 with mutations F68S, Y80H, Q111L) or mutations Y52H, Q140H or with a deletion of position 123-132 shown in Example III and Figures 4A-4D of the instant specification is unknown.
The structural and functional relationship or correlation between anti-Digoxin scFv binding to Digoxin and other structurally and functionally undefined mutated mAbs, mAb fragments, Fabs, ScFvs or nanobodies comprising structurally and functionally undefined LBD and binding to structurally and functionally undefined small molecule ligands is unknown.  
ii. As previously made of record, the specification only describes a biosensor comprising anti-Digoxin scFv fused to a Gal4 DNA-binding domain and a VP16 activation domain (a Gal4-anti-Digoxin scFv-VP16 fusion), wherein the anti-Digoxin scFv is a cysteine-free digoxin-binding ScFv comprising sequence A2 of SEQ ID NO:10, which comprises a VH of SEQ ID NO:1, a VL of SEQ ID NO:2 and a linker of SEQ ID NO:3 (i.e. DIG_A2_A02_002), and fusion proteins: DIG_E4_E04_052 (with mutations F68S, Y80H, Q111L); DIG_D6_D06_042 (with mutations Y52H, Q140H) and DIG_D3_D03_039 (with deletion of position 123-132) (see p. 19-20, Example III and Figures 4A-4D of the instant specification).
iii. As admitted by Applicant on p.20 of the specification, the starting sequence (DIG_A2_A02_002 comprising sequence A2 of SEQ ID NO:10) expressed poorly in yeast and only starting sequence A2 with mutations F68S, Y80H, Q111L (DIG_E4_E04_052), or with mutations Y52H, Q140H (DIG_D6_D06_042) or with deletion of position 123-132 (DIG_D3_D03_039) have strong expression (see Figures 4A-4D). 
iii. The specification has not disclosed sufficient species for the broad genus of biosensors, the broad genus of mutated mAb, mAb fragment, Fab, ScFv or nanobody, the broad genus of LBD and the broad genus of small molecule ligand. 
The specification also has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was no known or disclosed correlation between the required function (biosensor is aggregated or degraded in a cell in the absence of small molecule ligand bound to the LBD compared to the biosensor with the small molecule ligand bound to the LBD) and any particular structure or sequence for the claimed biosensor, the claimed mutated mAb, mAb fragment, Fab, ScFv or nanobody, the claimed LBD and the claimed small molecule ligand bound to the LBD. 
The specification fails to teach what other structures/amino acid sequences can or cannot be included/changed in the claimed biosensor, the claimed mutated mAb, mAb fragment, Fab, ScFv or nanobody, the claimed LBD and the claimed small molecule ligand bound to the LBD. The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of biosensor, the claimed genus of mutated mAb, mAb fragment, Fab, ScFv or nanobody, the claimed genus of LBD and the claimed genus of small molecule ligand bound to the LBD. There is no description of the conserved regions which are critical to the function of the genus claimed. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of structure of other biosensors, other mutated mAbs, mAb fragments, Fabs, ScFvs or nanobodies, other LBDs and other small molecule ligands bound to the LBD to the function of the fusion proteins: Gal4-anti-Digoxin scFv-VP16, DIG_A2_A02_002, DIG_E4_E04_052, DIG_D6_D06_042 and DIG_D3_D03_039 set forth above and as shown in Example III and figures 4A-4D of the instant specification.
Since the common characteristics/features of other biosensors, other mutated mAbs, mAb fragments, Fabs, ScFvs or nanobodies, other LBDs and other small molecule ligands bound to the LBD are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention in view of Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Bowie et al. (see col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, cited previously), Pawson et al. (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, cited previously), Alaoui-lsmaili et al. (see p. 502, right col., 2th paragraph; Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously) and Guo et al. (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, cited previously). 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of biosensors, the claimed genus of mutated mAb, mAb fragment, Fab, ScFv or nanobody, the claimed genus of LBD and the claimed genus of small molecule ligand bound to the LBD. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of biosensor, the genus of mutated mAb, mAb fragment, Fab, ScFv or nanobody, the genus of LBD and the genus of small molecule ligand bound to the LBD, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed biosensors have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1-2, 5-6, 17-18, 21-23 and 41-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on July 5, 2022.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 41-45 are indefinite because claim 41 recites “wherein the mAb is an scFv comprising sequence A of SEQ ID NO:10” and claims 42-45 recite “wherein the mAb is an scFv comprising sequence A2 of SEQ ID NO:10 with mutations….”. It is unclear whether the limitation “the mAb” recited in claims 41-45 refers to the limitation “mutated mAb” or “not mutated mAb” recited in independent claim 1. It is unclear whether the limitation “an scFv comprising sequence A2 of SEQ ID NO:10” recited in claim 41 is for the mutated mAb or for wild type mAb recited in claim 1. It is also unclear whether the limitation “an scFv comprising sequence A2 of SEQ ID NO: 10 with mutations…” recited in claims 42-45 is for the mutated mAb or for the wild type mAb recited in claim 1. Thus, claims 41-45 are indefinite.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 21-23 as amended are directed to a cell-free biosensing system comprising a protease and a biosensor comprising a mutated mAb or mAb fragment, Fab, scFv or nanobody fused to a reporter and including an LBD. The instant claims now recite a new limitation “a cell-free biosensing system comprising a protease and a biosensor comprising a mutated mAb or mAb fragment, Fab, scFv or nanobody fused to a reporter and including an LBD”, which was not clearly disclosed in the specification and claims as filed, and now changes the scope of the instant disclosure as filed.  Such new limitation recited in the present claims, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
The specification fails to disclose the limitation “a cell-free biosensing system comprising a protease and a biosensor comprising a mutated mAb or mAb fragment, Fab, scFv or nanobody fused to a reporter and including an LBD”. The specification only discloses “a cell-free biosensing system including a biosensor that includes a ligand binding domain (LBD) or its variant, wherein the stability of the LBD or its variant is conditioned on the presence of specific small molecule ligands, and wherein the LBD or its variant is fused to a reporter protein…. “ (see paragraph [0014] of the published Application), “….antibody scaffolds as starting points for biosensor construction. Monoclonal antibodies (mAbs) or fragments thereof including FAbs, scFvs, or nanobodies can be engineered to tightly bind target molecules. The mAbs and mAb fragments can be expressed in cells or cell-free systems… “ (see paragraph [0039] of the published Application). The specification provides no guidance as to what is encompassed in the new limitation ”a cell-free biosensing system comprising a protease and a biosensor comprising a mutated mAb or mAb fragment, Fab, scFv or nanobody fused to a reporter and including an LBD”. Accordingly, in the absence of sufficient recitation of “a cell-free biosensing system comprising a protease and a biosensor comprising a mutated mAb or mAb fragment, Fab, scFv or nanobody fused to a reporter and including an LBD…..”, the specification does not provide adequate written description to support the new limitation recited in claims 21-23. Support is not found for the new limitation as disclosed in the original specification and thus the recitation constitutes new matter absent evidence for their support. Applicant is required to cancel the new matter in the reply to this office action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitations.



Conclusion

9.	NO CLAIM IS ALLOWED.




10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hyland et al. (Oncogene 2003; 22:1557-1567) teaches anti-EGFR-specific scFv fused to a GAL4-activation domain and HA tag and intracellular domain of human EGFR fused to GAL4-DNA binding domain (BD) (See figure 2 p. 1560-1561).
 
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
October 27, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649